Citation Nr: 0935518	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-39 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than July 15, 2005 
for the award of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran honorably served on active duty from July 1951 to 
July 1955, and from August 1955 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO awarded service connection for 
prostate cancer and assigned an effective date of July 15, 
2005.  The Veteran disagrees with the assigned effective 
date.  

In May 2009, the Veteran testified at a personal hearing 
before the undersigned via video conference from the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDING OF FACT

An original claim for compensation for prostate cancer was 
received on July 13, 2005, but no earlier.  


CONCLUSION OF LAW

The legal criteria for an effective date of July 13, 2005, 
but no earlier, for the award of service connection for 
prostate cancer have been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.400 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in August 2005 which fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

In this case, the claim for an earlier effective date is a 
"downstream" issue in that it arose from the initial grant of 
service connection.  Where service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once a veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudicative process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159(c), 19.29 
(2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA letter advised the Veteran of the evidence and 
information needed to substantiate his claim of service 
connection for prostate cancer.  In addition, the claimant 
was provided an information sheet titled "What the Evidence 
Must Show to Help Prove Your Claim" which advised of the 
evidence needed to establish service connection.  The 
claimant was further advised of which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a statement 
of the case (SOC) or supplemental statement of the case 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. 
Cir. 2007) (Mayfield III).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See 
Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 
1328, 1333-34).  An SOC was sent to the claimant in November 
2008 which addressed the effective date issue.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Earlier Effective Date

The Veteran has been awarded service connection for prostate 
cancer effective July 15, 2005.  The Veteran contends that 
his prostate cancer problems began in Vietnam and he should 
be awarded an effective date retroactive to service.  He also 
points to his service-connected prostatitis with urethritis 
which has been service-connected since September 1971, 
compensably since April 1998 as support for his claim.  

The Board acknowledges that the Veteran is service-connected 
for prostatitis with urethritis.  However, those are separate 
disorders from his prostate cancer.  The Veteran was not 
diagnosed as having prostate cancer until 2005.  The 
Veteran's initial claim for prostate cancer was received on 
July 13, 2005.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  

To determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.

However, according to the Court, 38 C.F.R. § 3.157 only 
applies to a defined group of claims.  See Sears v. Principi, 
16 Vet. App. 244, 249 (2002) (section 3.157 applies to a 
defined group of claims, i.e., as to disability compensation, 
those claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service connected rating where service 
connection has already been established).  

VA medical records cannot be accepted as informal claims for 
disabilities where service connection has not been 
established.  The mere presence of medical evidence does not 
establish intent on the part of the veteran to seek service 
connection for a condition.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.

Further, the mere presence of a disability does not establish 
an intent on the part of the veteran to seek service 
connection for that condition.  See KL v. Brown, 5 Vet. App. 
205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 
(1995).  

Thus, any prior VA medical records are not interpreted as an 
informal claim.  Stated differently, merely seeking 
treatment, does not establish a claim, to include an informal 
claim, for service connection.  

With respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by 
herbicide or Agent Orange exposure, VA has issued a special 
regulation to implement orders of a United States District 
Court in the class action of Nehmer v. United States 
Department of Veteran's Affairs. See 38 C.F.R. § 3.816 
(2007); see also Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I); Nehmer v. United States Veterans Administration, 32 F. 
Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  See 38 C.F.R. § 3.816(b)(1) 
(2008).  Covered herbicide diseases include prostate cancer.  
38 C.F.R. §§ 3.816(b)(2), 3.309(e) (2008).  Under 38 C.F.R. § 
3.816, there is a limited exception to the statutory 
provisions governing the assignment of effective dates for 
Vietnam veterans who have a covered herbicide disease.  See 
38 C.F.R. § 3.816.

The record on appeal indicates that the Veteran served in the 
Republic of Vietnam during the Vietnam era.  See, e.g., 
August 2007 rating decision.  He was discharged from active 
duty in August 1971 and has been diagnosed with prostate 
cancer.  Therefore, he is a "Nehmer class member" within the 
meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" (i.e., prostate cancer) within the meaning 
of 38 C.F.R. § 3.816(b)(2).  However, the assignment of an 
earlier effective date under 38 C.F.R. § 3.816 is not 
warranted here, for the reasons discussed below.

In the present case, the Veteran was not denied compensation 
for prostate cancer between September 25, 1985, and May 3, 
1989.  Likewise, he did not submit a claim for prostate 
cancer between May 3, 1989, and November 7, 1996, the 
effective date for the regulation which added prostate cancer 
as a disease presumptively due to in-service exposure to 
herbicides.  See 61 Fed. Reg. 57586-57589 (effective Nov. 7, 
1996); Nehmer v. United States Veterans Administration, 284 
F.3d 1158, 1161 (9th Cir. 2002); 38 C.F.R. § 3.309(e).  Nor 
did he submit a claim of service connection for prostate 
cancer within one year of his separation from service in 
1971.  Therefore, he did not meet the requirements of 38 
C.F.R. § 3.816.

When the requirements under 38 C.F.R. § 3.816(c)(1) and 38 
C.F.R. § 3.816(c)(2) have not been met, as is the case here, 
the effective date of the award shall be determined in 
accordance with 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. 
§ 3.816(c)(4).  The provisions of 38 C.F.R. § 3.114, 
implementing 38 U.S.C.A. § 5110(g), state in pertinent part:  

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue. 

If a claim is reviewed on the initiative of VA within one 
year from the effective date of a liberalizing regulation, or 
at the request of the claimant received within one year from 
that date, benefits may be authorized from the effective date 
of the liberalizing provisions.  38 C.F.R. § 3.114(a)(1) 
(2008).

If a claim is reviewed on the initiative of VA more than one 
year from the effective date of a liberalizing regulation, 
benefits may be authorized for a period of 1 year prior to 
the date of the administrative determination of entitlement.  
38 C.F.R. § 3.114(a)(2) (2008).

If a claimant requests review of his claim more than one year 
from the effective date of the liberalizing regulation, 
benefits may be authorized only for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3) (2008).

In this regard, the Agent Orange Act of 1991, Public Law No. 
102-4 (codified at 38 U.S.C.A. § 1116 and effective on 
February 6, 1991) liberalized the requirements for a grant of 
service connection in specific cases.  The Agent Orange Act, 
in effect, liberalized the law and created a presumption of 
service connection for veterans exposed to certain herbicides 
who developed diseases many years after service.  As stated 
above, that presumption was extended to prostate cancer 
effective November 7, 1996.

However, the Board finds that an earlier effective date is 
not warranted under 38 C.F.R. § 3.114.  In McCay v. Brown, 
106 F.3d 1577 (Fed. Cir. 1997), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) discussed 
the application of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 
3.114 and found that "the statutory authority to grant 
benefits one year prior to 'the date of the claim or 
administrative determination of entitlement' can only refer 
to those cases in which the veteran had previously filed a 
claim which had been decided against the veteran."  Id. at 
1580 (emphasis added).  It was further noted that the purpose 
of section 5110(g) was to provide a one-year grace period, 
such as that allowed after service discharge or death, 
following the enactment of liberalizing laws for potential 
beneficiaries who would otherwise be penalized by not filing 
prompt post-enactment claims.

Similarly, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court noted that when there has been an intervening 
liberalization of law that creates a new basis of entitlement 
to a benefit, an otherwise previously and finally denied 
claim may be readjudicated de novo on the same factual basis 
as the previously denied claim, and that the authority for 
such readjudication is 38 U.S.C. § 5110(g) and its 
implementing regulation, 38 C.F.R § 3.114.  Id. at 5 (citing 
Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994)).

Given the foregoing, 38 C.F.R. § 3.114 only applies in cases 
in which the claim was denied prior to the issuance of the 
liberalizing law or VA issue.  In this case, a previous claim 
for prostate cancer was not denied prior to the Veteran's 
filing of his claim in July 2005.  Accordingly, an earlier 
effective date is not warranted pursuant to 38 C.F.R. § 
3.114.

Thus, in deciding this case, the Board must turn to the 
provisions of 38 C.F.R. § 3.400.  As noted, 38 C.F.R. § 3.400 
provides that where the claim is received more than one year 
following service separation, as here, the effective date of 
an award is the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  The effective date of 
an award of service connection is based upon a variety of 
factors, including date of claim, date entitlement is shown, 
and finality of prior decisions. As set forth above, the date 
of entitlement to an award of service connection will be the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2008).

In this case, a review of the pertinent medical records shows 
that the Veteran was diagnosed as having prostate cancer in 
June 2005 via needle biopsy.  Although the Veteran's prostate 
cancer has been linked etiologically to service, such a link 
does not provide a basis for an earlier effective date.  It 
does not establish an earlier "claim" for benefits.  As 
noted, there must be a claim as defined above.  In sum, there 
is no record of a diagnosis of prostate cancer before June 
2005.  Further, there is no documented claim of service 
connection for prostate cancer before July 13, 2005, shortly 
after the Veteran was diagnosed as having prostate cancer.  

Applying the statute and the regulations cited above, the 
Veteran is entitled to an effective date of July 13, 2005, 
but no earlier, for the award of service connection.  The 
statute is clear.  It states that the effective date of an 
award based on an original claim for service connection 
"shall not be" prior to the date of receipt of claim.  The 
regulation is clear.  It states that if the claim is not 
received within one year following separation from service, 
then the effective date is the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 and 
3.400(b)(2)(ii).  

The date of entitlement precedes the date of the claim here.  
The Veteran had prostate cancer before he submitted his claim 
of service connection to VA.  Thus, the date of claim as the 
later date is the controlling date for the effective date 
assigned under the factual circumstances of this case.  See 
38 U.S.C.A. § 5110(a) (effective date of original claim shall 
not be earlier than the date of receipt of application 
therefor).  

Further, the Court has acknowledged that the effective date 
based on an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a casual 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
LaLonde v. West, 12 Vet. App. 377, 382 (1999) citing Hazan v. 
Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. 
App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 
(1997).  

The Board notes that it is unclear why July 15, 2005 was 
assigned as the effective date as the date of claim when the 
claim was clearly received on July 13, 2005.  The Board 
points out that for payment purposes, the initial date of 
payment is August 1, 2005, regardless of whether the assigned 
effective date is July 13, 2005 or July 15, 2005.  See 
38 U.S.C.A. § 5111.  However, for the purpose of accuracy, 
the Board finds that the Veteran is entitled to an earlier 
effective date of July 13, 2005 (actual date of claim) for 
the grant of service connection for prostate cancer.  

However, an effective date earlier than July 13, 2005 is 
legally precluded.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).  His assertion that an earlier effective 
date is warranted for service connection for prostate cancer 
is legally unsupported.  See Sears.


ORDER

Entitlement to an effective date of July 13, 2005, but no 
earlier for the award of service connection for prostate 
cancer is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


